Citation Nr: 0629646	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

In May 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.   

In March 2005, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his current diagnosis of PTSD is 
related to certain stressful experiences in service.  VA 
outpatient and inpatient records show that he has a diagnosis 
of PTSD, which appears to be related to in-service stressors.  
In statements and testimony, as well as in a VA outpatient 
record dated in March 2003, the veteran has cited to three 
specific stressful experiences.  As noted in the March 2005 
Board remand, these reported stressors involve the following:  
the refusal of his ship's captain to respond to a request by 
Marines in need of fire support, and learning that Marines 
were killed as a result of such inaction; an attack by two 
enemy rockets that were fired close to his ship (going 
between the stacks) in the period of November 1967 and 
January 1968; and a sailor aboard his ship losing both legs 
in an incident when he cut loose an anchor chain, while his 
ship was en route to Vietnam after leaving the United States 
(although the veteran indicated the date was in June 1967, it 
appears that the event could not have occurred prior to 
August 29, 1967, as supported by the service department 
records).  

Personnel records in the file indicate that the veteran's 
ship, USS Lofberg, was stationed in the waters off the coast 
of the Republic of Vietnam from September 30, 1967 to October 
15, 1967, from November 3, 1967 to November 13, 1967, from 
December 13, 1967 to January 5, 1968, and from February 5, 
1968 to February 20, 1968.  Moreover, the veteran's ship left 
San Diego on August 29, 1967, en route to "WestPac."  

The RO has not made any attempt at corroborating the 
veteran's alleged stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC), formerly the U.S. 
Armed Services Center for Unit Records Research (CURR), or 
any other agency.  While the RO had elicited additional 
specific information from the veteran through letters in 
April 2005 and July 2005, with no response from him, it has 
not attempted to corroborate the veteran's stressors with the 
information that is already of record.  Such information 
includes the place (USS Lofberg) and dates (e.g., period of 
November 1967 to January 1968 for the rocket attack, and the 
period of August 1967 to September 1967 for the incident 
where a fellow sailor lost his legs).  Therefore, the RO 
should make an attempt at corroborating the veteran's 
stressors with JSRRC.

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  He has not as yet been 
afforded an examination.  Such examination should 
specifically identify the stressors supporting a diagnosis of 
PTSD, if any.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a report of all 
statements pertaining to stressful events 
provided by the veteran in support of his 
claim and all associated documents to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), located at 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia  
22315-3802, or other appropriate agency.  
JSRRC, or other appropriate agency, should 
be requested to provide any information, 
such as deck logs of the USS Lofberg, that 
might corroborate the veteran's alleged 
stressors while serving aboard the ship.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake follow-
up through appropriate channels to obtain 
verification of the veteran's claimed 
stressors.

2.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

3.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the stressors 
it has determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
specifically confirm or refute whether the 
veteran meets the diagnostic criteria for 
a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A 
complete rationale for any opinion 
expressed must be provided.

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


